 



Exhibit 10.3.1
AMENDMENT TO
CONSULTING AGREEMENT
          THIS AMENDMENT TO CONSULTING AGREEMENT (the “Amendment”) is made and
entered into as of the 24th day of June, 2004, but is effective as of May 1,
2004, by and among INTERSTATE BAKERIES CORPORATION, INTERSTATE BRANDS
CORPORATION AND INTERSTATE BRANDS WEST CORPORATION, each a Delaware corporation
(collectively, the “Companies”), and CHARLES A. SULLIVAN, an individual
(“Sullivan”).
          WHEREAS, the Companies and Sullivan entered into that certain
Consulting Agreement (the “Agreement”), dated as of October 2, 2002, whereby
Sullivan is providing consulting services to the Companies; and
          WHEREAS, the Companies and Sullivan now desire to amend the Agreement
as provided below.
          NOW, THEREFORE, in consideration of the mutual covenants contained in
this Amendment, the sufficiency of which is hereby agreed and acknowledged, the
parties agree as follows:
     1. Subsection (b) of Section VII. Compensation is deleted in its entirety
and replaced with the following language:
(b) from June 1, 2003 to April 30, 2004, fees equal to Thirty-Three Thousand
Three Hundred Thirty-Three Dollars and Thirty-Three Cents ($33,333.33) per month
and from May 1, 2004 to May 28, 2005 fees equal to Sixteen Thousand Six Hundred
Sixty-Six Dollars and Sixty-Seven Cents ($16,666.67) per month, in each case to
be paid on the first business day of each calendar month;
     2. Except as expressly modified by this Amendment, the Agreement remains in
full force and effect in accordance with its terms.
          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

            INTERSTATE BAKERIES CORPORATION
      By:   /s/ James R. Elsesser         James R. Elsesser        Chairman of
the Board and Chief Executive Officer  

 



--------------------------------------------------------------------------------



 



         

            INTERSTATE BRANDS CORPORATION
      By:   /s/ James R. Elsesser         James R. Elsesser        Chairman of
the Board and Chief Executive Officer                 /s/ Charles A. Sullivan  
      Charles A. Sullivan, an Individual           

 